Citation Nr: 1122093	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-47 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her grandson




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1942 to January 1946. The Veteran died in December 2008.  The appellant is the surviving spouse of the Veteran.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the RO in Huntington, West Virginia, which denied the appellant's claim of service connection for the cause of the Veteran's death.

In November 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was prepared and associated with the claims folder.  

The Board remanded the matter in January 2011 to provide the appellant with corrective notice  pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and decisions by the United States Court of Appeals for Veterans Claims, including Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the Board's remand instructions have been complied with, as a February 2011 notice letter provide the appellant with the pertinent information.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is noted that in a corresponding decision, the Board denied the appellant's claim for accrued benefits for increased rating for posttraumatic stress disorder (PTSD). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2008.  His December 2008 certificate of death lists pneumonia as the cause of death, due to or as a consequence of urinary tract infection, due to or as a consequence of dementia, due to or as a consequence of coronary artery disease; chronic obstructive pulmonary disease is listed as contributing to death, but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection had been granted for PTSD, rated as 50 percent disabling.  

3.  The evidence of record does not show that any of the diseases causing or contributing to the Veteran's death are causally related to his period of active service.  

4.  The preponderance of the medical evidence is against a finding that the Veteran's service-connected disability contributed substantially or materially to his cause death.


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the United States Department of Veterans Affairs to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of a Veteran's death, the Court of Appeals for Veterans Claims, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim for Dependency and Indemnity Compensation (DIC), includes a claim for entitlement to service connection for the cause of the Veteran's death.  As such, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. 

Here, VA sent a letter to the appellant in January 2011 that addressed the notice elements concerning the Veteran's cause of death claim.  The letter informed the claimant of what evidence is required to substantiate the DIC claim based on a condition not yet service connected, and apprised the claimant as to her and VA's respective duties for obtaining evidence.  VA also provided notice regarding how disability ratings and effective dates for the award of benefits will be assigned if service connection is granted or a higher evaluation is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the January 2011 notice letter, the Appellant was also informed that the Veteran was service-connected for PTSD at the time of his death.  The Appellant was provided with an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  The notice letter also provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp,  21 Vet. App. at 354.

Although the January 2011 notice letter was sent after the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and Hupp, supra, and after the notice was provided the case was readjudicated and a March 2011 supplemental statement of the case was provided to the appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Appellant with regard to a claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and records of pertinent medical treatment since service, and providing a medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Appellant.  VA has any identified post-service treatment records, and associated them with the claims folder.  

The Board notes that the Veteran's service treatment records are not of record and are presumed to have been destroyed by a fire at the National Personnel Records Center in 1973.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA has not obtained a medical nexus opinion concerning the claim for death benefits.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

Here, the record shows the Veteran died as a result of pneumonia, and urinary tract infection, dementia, coronary artery disease, and chronic obstructive pulmonary disease as contributing to his death, but not resulting in the underlying cause of death.  The appellant has not submitted any supporting evidence suggesting a correlation between the Veteran's death and his military service, and the record does not contain the required supporting medical nexus evidence in this particular instance.  There is no duty to obtain a medical nexus opinion concerning this.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for the Cause of the Veteran's Death

The appellant claims that the Veteran's death due to pneumonia, and with urinary tract infection, dementia, coronary artery disease, and COPD as contributing factors, is related to his period of service.  Specifically, she contends that the Veteran's service-connected PTSD was so severe that it aggravated his heart problems, and ultimately, resulted in his death.  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."   38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must be (1)  medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Certain chronic diseases, including organic heart disease, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant claims that the cause of the Veteran's death is related to his period of service.   The Veteran died in December 2008.  The death certificate lists the immediate cause of death as pneumonia.  The other significant conditions listed as contributing to death, but not resulting in the underlying cause, were urinary tract infection, dementia, coronary artery disease, and chronic obstructive pulmonary disease (COPD).  At the time of the Veteran's death, service connection was in effect for PTSD, rated as 50 percent disabling.

As discussed, the Veteran's service records are not available.  There are no medical records following the Veteran's period of service until 2000.  A May 2000 VA treatment record shows that the Veteran was a new patient and initiating treatment with a primary care physician.  It was noted that the Veteran only complained of hearing and eye sight problems and there were no heart or lung abnormalities recorded.  The next records are dated in 2004.  He was brought to the emergency room in June 2004 with complaints of dizziness and headaches.  He reportedly had passed out and fallen a few days earlier and had been dizzy on and off since.  He reported a history of smoking one pack of cigarettes every two to three days.  Atrial premature beats were noted on nursing triage.  Examination and evaluation revealed that labs were unremarkable, chest X-ray revealed COPD changes, CT of the head revealed cerebral atrophy and EKG showed sinus rhythm, 72 bpm, T inversion, V4-5, slight ST depression inferior leads.  The assessment was dizzy spell and bronchitis.  He was told to take Amoxil and cough syrup, take ASA daily and quit smoking.  A July 2004 VA treatment record shows a diagnosis for bronchitis.  Subsequent VA treatment records dated in 2006 show that the Veteran was diagnosed with COPD.

In June 2005, he presented at VA for a routine follow-up visit.  He felt good except for occasional arthralgias.  There were no complaints of chest pain, shortness of breath on exertion.  There was no recurrence of syncopal episode.  He could walk one to two miles without problems.  Recent stress test was noted to show basal lateral ischemia and evidence of old infarct.  The impression was coronary artery disease, degenerative joint disease and hyperlipidemia.  

Also in June 2005, he was afforded a VA examination for PTSD, in which the diagnosis was PTSD and dementia.  The examiner felt the Veteran had symptoms of PTSD and while it was hard for him to recall stressful events, he had bad dreams about his tour of duty in World War II.  His global assessment of functioning (GAF) score of 60 was considered to be related to PTSD.  His wife reported problems with recent memory recall, he misplaced things and tended to be repetitious.  He was reported as not able to manage his finances.  His wife mostly took care of his affairs, which the examiner found appropriate.  

The Veteran was afforded a VA psychiatric examination in conjunction with his claim for PTSD in August 2006.  In making a diagnosis, the examiner noted that the medical findings showed evidence of early dementia.  There was no opinion on the etiology of the dementia.  A later VA psychiatric examination from 2008 shows that the VA examiner diagnosed the Veteran with PTSD and dementia based on the objective medical evidence.  The Veteran was unable to recall or communicate particular difficulties, and his spouse indicated that he isolated himself and displayed a downcast affect.  Following examination, in which information was primarily provided by his spouse, the examiner noted the following: "No relationship between the two conditions can be determined."  He explained that the deficits in memory and language were related to dementia, while other symptoms were associated with PTSD.  The GAF was 30, due to serious communication impairment, other cognitive difficulties, and symptoms of PTSD.  Occupational and social functioning deficits due to PTSD were impossible to measure because of the Veteran's cognitive deficits.  

In May 2008, the Veteran was hospitalized for acute exacerbation of his COPD and acute bronchitis.  It was also noted that the Veteran had a history of pneumoconiosis.  The Veteran was hospitalized prior to his death, and the death certificate shows the immediate cause of his death was pneumonia, with urinary tract infection, dementia, coronary artery disease, and COPD.

After a careful and thoughtful review of the record, the Board finds that the competent medical evidence does not support a finding that the underlying cause or contributing causes of the Veteran's death, pneumonia, urinary tract infection, dementia, coronary artery disease, or COPD, are in any way related to his period of service.  

Although the appellant asserts generally that the Veteran's death was related to his service connected disability, none of the competent and probative medical evidence suggested that the Veteran's death was related to his service-connected PTSD.  She and her grandson are is considered competent to testify as to his behaviors they observed leading up to the time of the Veteran's death, and the Board accepts their testimony as to his behavior as credible.  However, the Board finds that the lay assertions as to the cause of his death are afforded little probative weight in the absence of evidence that they have medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Id.  Notably, the question of whether PTSD caused or aggravated any of the causes leading to the Veteran's death can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, to the extent the lay arguments contain opinions as to the medical etiology of any of the conditions that caused the Veteran's death, this is simply not competent or persuasive evidence.  Here, no medical professional has linked the underlying cause or any of the contributing causes of the Veteran's death to his service-connected PTSD.  In fact, the 2008 VA examiner concluded that there was no relationship between the Veteran's service-connected PTSD and his dementia that contributed to his cause of death. 

The Board has considered medical abstract that described the effects of PTSD on cardiovascular health that the appellant's representative identified in the April 2011 Post-Remand Brief.  This evidence, however, does not have bearing on the issue on appeal.  See 38 C.F.R. § 20.1304(c) (2009).  Specifically, the medical abstract is too general in nature to provide, alone, the necessary evidence to show that the Veteran's death was caused by, or substantially or materially contributed to by, a service-connected disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the Veteran's claim, but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the medical abstract in the current case does not address the facts of the Veteran's specific case.  Thus, the Board concludes that the medical abstract does not show that the Veteran's death was caused by, or substantially or materially contributed to, a disability or disease incurred in or aggravated by service.

Nor does the competent and probative medical evidence suggest that the Veteran's death was related to any event of his period of military service.  There is no medical evidence showing an onset of any heart, lung or respiratory problems for almost five decades after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  There was no evidence of an urinary tract infection until the time of his death.  

The significant evidentiary gap between the Veteran's active service and the first diagnosis of any heart, lung or respiratory problems weighs heavily against the appellant's claim for service connection for cause of the Veteran's death on a direct basis.  A lengthy period without treatment also is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

There is also no medical evidence establishing a possible relationship between any disorders that has been found to have caused or contributed to cause the Veteran's death and the Veteran's periods of active service.  

In sum, the Board finds that there is no probative evidence that any established or should have been established service-connected disability, "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

There is simply no competent evidence indicating that the cause or contributing causes of the Veteran's death were in any way due to an event or incident of the Veteran's period of active service.  For these reasons, the Board concludes that the evidence against the claim is more probative and of greater weight and, based on this evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

As such, it is the judgment of the Board that the preponderance of the evidence is against the appellant's claim, and the benefit of the doubt that cannot be resolved in the appellant's favor.   See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim must be denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 





____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


